The plaintiff owned the truck that Fred Hutchinson, the plaintiff in Hutchinson v. Knowles reported in 108 Vt. 195, was operating when the accident which was the subject of that suit occurred, and is seeking to recover for the damage to her truck.
The defendant had a verdict and judgment below and the case is here on plaintiff's exceptions.
This case presents the same questions raised in the case above mentioned, they were tried below and heard here together, and our decision in that case is determinative of this.
Judgment affirmed.